Citation Nr: 1703684	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  04-35 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an effective date earlier than March 8, 2004 for the grant of service connection for coronary artery disease.

2.  Entitlement to a higher initial rating for coronary artery disease, rated 60 percent disabling prior to July 9, 2007, 10 percent disabling from July 9, 2007 through March 12, 2012, and 30 percent disabling since March 13, 2012.

3.  Entitlement to an extraschedular rating for PTSD.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968, which includes service in the Republic of Vietnam.  He received the Army Commendation Medal with "V" device.

These matters come before the Board of Veterans' Appeals (Board) from February 2004 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina and Philadelphia, Pennsylvania, respectively.  The RO in Wilmington, Delaware currently has jurisdiction over the Veteran's claims.

In the February 2004 decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, from March 17, 2003.  

In September 2006, the Board granted an initial 50 percent disability rating for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

The RO implemented the Board's September 2006 decision by way of an October 2006 rating decision, in which an initial 50 percent disability rating was assigned for PTSD, from March 17, 2003.

In May 2007, the Court set aside the Board's September 2006 decision, in part, and remanded the case for readjudication in compliance with directives specified in a May 2007 Joint Motion filed by counsel for the Veteran and VA.  The parties to the Joint Motion specified that they only sought remand as to that portion of the Board's decision that denied entitlement to an initial rating higher than 50 percent for PTSD.

In November 2007, the Board remanded the issue of entitlement to an initial rating higher than 50 percent for PTSD for further development.

In January 2009, the Appeals Management Center (AMC) assigned an initial 70 percent disability rating for PTSD, from November 24, 2008.

In July 2010, the Board again remanded the issue of entitlement to a higher initial rating for PTSD for further development.

In September 2011, the Board denied the appeal for an initial rating higher than 50 percent prior to November 24, 2008 and an initial rating higher than 70 percent since that date for PTSD.  The Veteran appealed the Board's decision to the Court.

In the March 2012 rating decision, the RO granted service connection for coronary artery disease and assigned an initial 60 percent disability rating, from March 8, 2004 through July 8, 2007, an initial 10 percent disability, from July 9, 2007 through March 12, 2012, and an initial 30 percent disability rating, from March 13, 2012.  The RO also granted a TDIU, from November 24, 2008.  

In May 2012, the Court set aside the Board's September 2011 decision and remanded the case for readjudication in compliance with directives specified in a May 2012 Joint Motion filed by counsel for the Veteran and VA. 

In December 2013, the Board denied the appeal for an initial rating higher than 50 percent for PTSD, prior to November 24, 2008, and dismissed the appeal for an initial rating higher than 70 percent for PTSD, from November 24, 2008.  The Board also included the inferred issue of entitlement to a TDIU for the period prior to November 24, 2008 and remanded this issue for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran appealed the Board's decision to the Court.

In September 2014, the Court set aside the Board's December 2013 decision, in part, and remanded the case for readjudication in compliance with directives specified in a September 2014 Joint Motion filed by counsel for the Veteran and VA.  The parties to the Joint Motion specified that they only sought remand as to that portion of the Board's decision that denied entitlement to an initial rating higher than 50 percent for PTSD prior to November 24, 2008.
In July 2015, the Board granted an initial 70 percent disability rating for PTSD, from March 17, 2003.  The issues of entitlement to an extraschedular rating for PTSD and entitlement to a TDIU during the period prior to November 24, 2008 were remanded for further development.

The RO implemented the Board's July 2015 decision by way of an October 2015 rating decision, in which an initial 70 percent disability rating was assigned for PTSD, from March 17, 2003.

In September 2016, the RO granted a TDIU, from March 17, 2003.  Special monthly compensation based on housebound criteria was also granted, from March 8, 2004 to July 9, 2007.


FINDING OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issues of entitlement to an earlier effective date for the grant of service connection for coronary artery disease, entitlement to a higher initial rating for coronary artery disease, and entitlement to an extraschedular rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In the present case, the Veteran's representative submitted a signed written statement from the Veteran in November 2016 in which it was indicated that the Veteran wished to withdraw all issues on appeal.  As the Veteran has withdrawn the appeal as to all issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues on appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


